Dear Mr. Ranatza:
On behalf of the Louisiana Commission on Law Enforcement (LCLE) and Administration of Criminal Justice, you have requested an opinion of this office regarding Executive Order No. KBB 2005-38 and the statutory requirements of the Law Enforcement Executive Management Institute (LEEMI) set forth in La. R.S. 33:2341
through R.S. 33:2345. More specifically, you asked whether the issuance of the executive order constituted a suspension of continuing education training requirements stipulated by R.S.33:2345 from September 19, 2005, until March 29, 2006.
LA.R.S. 33:2345 requires each municipal chief of police to complete twenty-four hours of continuing education within every twenty-four-month period. Section D states, however, that the provisions of this Subpart shall be effective and the requirements of this Section imposed only if and when sufficient funds are appropriated by the legislature to fund the institute.
Subsequent to your initial request, you advised this office that LCLE and LEEMI received no donations, contributions, or grants from any individuals, foundations, or governments and, consequently, their budgets were solely established by appropriation of funding by the Louisiana Legislature. As a result of the executive branch hiring and spending freeze proscribed by Executive Order No. KBB 2005-38, your funding would have been granted only by express written approval of the Division of Administration (Executive Order No. KBB 2005-38, Section 2(B)). Further, LEEMI did not receive an automatic exemption under Section 3(E)(1) of KBB 2005-38, as that section refers solely to expenditures for supplies that total no more than 75% of the appropriation for the department. *Page 2 
Additionally, after discussing the matter with you, documentation was provided showing that LCLE was advised by the Division of Administration's Office of Planning and Budget that an exemption from Executive Order No. KBB 2005-38 was necessary before funds could be appropriated. Your application for exemption was finally approved by the Division of Administration on March 29, 2006. Therefore, it is the opinion of this office that the executive order did indeed justify a suspension of the required continuing education training for your organization from September 19, 2005 until March 29, 2006.
We trust this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  Attorney General
  BY: _____________________
  CHARLES H. BRAUD JR.
  Assistant Attorney General